COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                      §
  RANDY PONCE and MOBILITY                                        No. 08-21-00111-CV
  EXPERTS, L.L.C.,                                    §
                                                                    Appeal from the
  Appellants,                                         §
                                                               County Court at Law No. 6
  v.                                                  §
                                                                of El Paso County, Texas
  TBF FINANCIAL, L.L.C.,                              §
                                                                 (TC# 2020DCV2776)
  Appellee.                                           §

                                 MEMORANDUM OPINION

       Appellants Randy Ponce and Mobility Experts, L.L.C. have filed a joint agreed motion to

voluntarily dismiss this appeal because the parties have settled. See TEX.R.APP.P. 42.1(a)(2). The

motion is granted, and this appeal is dismissed. Costs of this appeal are taxed against the parties

incurring same, pursuant to their agreement.



September 28, 2021
                                               YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.




                                                  1